DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 and the addition of claims 22-24 in the response filed 8 January 2021 are acknowledged by the Examiner.
	Claims 1-2, 4-13, and 16-24 are pending and under consideration in the current action.
Response to Arguments
Applicant’s amendment to claim 21 overcomes the noncompliance, the claim has been entered and considered.  
With respect to claim 1, Antsey does not meet the limitation “wherein said cover plate is curved along a longitudinal or horizontal plane and is further curved along a lateral or vertical plane such that the cover plate and base attached thereto are curved in both a vertical direction and a horizontal direction”, Examiner disagrees. Antsey discloses in col 2 ln 34-40 that the plate 12 is a flexible material thus when applied to a user would have a curve in the longitudinal and lateral directions meeting the claim limitation. Antsey remains the primary reference in the rejection as it continues to share structural and functional characteristics with the instant application. 
Applicant’s arguments regarding Vu et al are moot as it is no longer relied upon.
Applicant argues that Richardson does not suggest a cover plate that extends over both apertures other base, this argument is moot as Richardson is not relied upon for this feature. Antsey clearly discloses this feature, Richardson is used to modify the plate of Antsey unrelated to the base. 
In response to applicant's argument that Richardson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Antsey are protective eye covering devices thus in the same field of endeavor.
In response to applicant's argument that Richardson has a different reasoning for the hinge, the fact that applicant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Objections
Claim 1, 9, 16, 24 are objected to because of the following informalities:  
Claim 1 recites “of said eyes” in line 5, “around the orbital rims” in line 6, and “the shape” in line 23; while these features are inherent to a face of a user they should be introduced (“of eyes”, “around orbital rims”, and “a shape”) in the claims before being referenced.  
Claim 9 and claim 16 recite “the bridge”; while these features are inherent to a face of a user they should be introduced (“a bridge”) in the claims before being referenced.  
Claim 24 recites “adjacent the temples”; while these features are inherent to a face of a user they should be introduced (“adjacent temples”) in the claims before being referenced.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-13, and 16-24  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a longitudinal or horizontal plane” and “a lateral or vertical plane such”, it is unclear whether the “or” is intended to introduce the other plane as a synonym or the limitation state two different optional planes. For the sake of compact prosecution Examiner will interpret the “or” to introduce a synonym.
Claim 20 introduced “a height” in lines 3 and 6, it is unclear whether the Applicant is intending to reference the same height or introduce a new height. For the sake of compact prosecution Examiner will interpret the two “a height” to be referencing the same height. 
Claims 2, 4-13, and 16-24 are rejected as being dependent on a rejected claim above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 13, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey (US 5268710) in view of Kayerod (US 2008/0066209) in view of Richardson (US 2589575)
With respect to claim 1, Anstey discloses An eye shield adapted for releasable mounting to a face of a patient (Fig 1, eye shield 10), during a medical procedure (Fig 1, device capable of this use), wherein the eye shield comprises: a resiliently deformable base, including first and second apertures extending therethrough and adapted to correspond to the position of said eyes of the patient, wherein the eye shield is adapted to be attached to the face around the orbital rims of the respective eyes (Fig 3, foam base 22 with apertures on either side of the nose); whereby the eye shield overlays both orbital rims of the patient (Fig 1, entire shield shown to be capable to be over the orbitals); a flexible, transparent cover plate attached to an upper surface of said base and extending over said first and second apertures (col 2 ln 34-40, flexible curved transparent plate 12- transparent col 2 ln 35), wherein said cover plate is curved along a longitudinal or horizontal plane and is further curved along a lateral or vertical plane such that the cover plate and base attached thereto are curved in both a vertical direction and a horizontal direction (col 2 ln 34-40, plate 12 is a flexible material thus when applied to a user would have a curve in the longitudinal and lateral directions); the cover plate including first and second eye cover portions joined by an integral hinge member located therebetween (Fig 2, device is flexible and the bridge portion has the least amount of material thus would be the most likely to hinge); and wherein the first and second eye cover portions and integral hinge member of the cover plate are of unitary construction (Fig 2, col 2 ln 30-40, single piece construction).
Anstey is silent on an adhesive laver provided on an underside of the base for attachment of the base to said face of the patient; wherein the hinge member has a greater degree of flex than the first and second eye cover portions; wherein the first and second eye cover portions are configured to pivot relative to each other around said hinge member and flex along at least a part of their respective spans to generally conform to the shape of the face of the patient; the hinge member extending down the cover plate from a substantially top end to a substantially bottom end at a mid 2region thereof, the mid region corresponding to the position of a bridge of the patient's nose when the eye shield is attached to the face of the patient.
Kayerod teaches an analogous eye cover for children having an analogous deformable base 16 and cover 10 and an adhesive laver 11 provided on an underside of the base for attachment of the base to said face of the patient (Fig 10a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the device to the head detailed in Anstey to be an adhesive attachment as taught by Kayerod as adhesive is taught to be a known alternative for a strap system (Kayerod [0005]) and an adhesive allows for a comfortable and secure method of holding the mask in place (Kayerod [0009]).
Anstey/Kayerod discloses the device as discussed above.
Anstey/Kayerod is silent on wherein the hinge member has a greater degree of flex than the first and second eye cover portions; wherein the first and second eye cover portions are configured to pivot relative to each other around said hinge member and flex along at least a part of their respective spans to generally conform to the shape of the face of the patient; the hinge member extending down the cover plate from a substantially top end to a substantially bottom end at a mid 2region thereof, the mid region corresponding to the position of a bridge of the patient's nose when the eye shield is attached to the face of the patient.
Richardson et al teaches an analogous eye covering plate 5/5/11 having the hinge member 6 that has a greater degree of flex than the first and second eye cover portions 5/5; the first and second eye 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Anstey/Kayerod to have a hinge at the location taught by Richardson et al as the hinge allows for device transportation and a better fit to the user’s face (Richardson col 1 ln 10-15, col 2 ln 20-35).
With respect to claim 2, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein the eye shield is a single use perioperative apparatus (Anstey, Fig 1, device capable of being single use).  
With respect to claim 7, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein the cover plate is curved along a line extending longitudinally across the eye shield and is also curved along a line extending laterally down the eye shield (Anstey Fig 2, shown curved along lines extending along the top most, bottom most, and outer most sides of the cover 12).  
With respect to claim 8, Anstey/Kayerod/Richardson discloses The eye shield according claim 1, wherein the cover plate is bendable or flexible to a greater extent along the hinge member than across a width of each of the first and second eye cover portions to thereby inhibit 3the eye shield detaching from the patient in an area on the face that has the most abrupt contours (Richardson col 2 ln 25-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Anstey/Kayerod/Richardson to have a hinge at the location taught by Richardson et al as the hinge allows for device transportation and a better fit to the user’s face (Richardson col 1 ln 10-15, col 2 ln 20-35).
With respect to claim 9, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein in use, when pressure is applied to a front of the transparent cover plate, the eye shield is adapted to distribute the force around the bony orbital rims of the patient's eyes or around the bridge of the patient's nose, wherein the eye shield is inhibited from impinging upon the eyes of said patient (Anstey, device capable of this function).  
With respect to claim 10, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein the first and second aperture create respective chambers to protect the eyes of the patient from direct contact, when the eye shield is attached to the face of the patient (Anstey Fig 3, device is shown to create chambers).  
With respect to claim 11, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein a peelable protective film extends over the adhesive layer of said base, wherein the protective film protects the adhesive layer prior to use and the base includes a non-adhesive tab on at least one side of the shield to aid in the application and removal of the eye shield (Kayerod Fig 1, protective film 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the device to the head detailed in Anstey/Kayerod/Richardson to be an adhesive attachment with a release liner as taught by Kayerod as adhesive is taught to be a known alternative for a strap system (Kayerod [0005]), an adhesive allows for a comfortable and secure method of holding the mask in place (Kayerod [0009]), and the liner allows for facilitating the device application (Kayerod [0054]).
With respect to claim 13, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein the eye shield is adapted to permit attachment of eye dressings or tape applied over the closed eyelids of the patient to maintain the eyelids closed during surgery to inhibit corneal drying or abrasion, and the transparent cover plate allows a practitioner to observe the eye dressings or tape therethrough (Anstey, device is capable of this function).
With respect to claim 16, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, further comprising one or more lines of weakness defined in the hinge member (Richardson Fig 4, lines of weakness being either side of the channel making the hinge 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Anstey/Kayerod/Richardson to have a hinge at the 
With respect to claim 17, Anstey/Kayerod/Richardson discloses The eye shield according to claim 16, wherein the one or more lines of weakness comprises a plurality of parallel lines of weakness (Richardson Fig 4, lines of weakness being either parallel side of the channel making the hinge 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Anstey/Kayerod/Richardson to have a hinge at the location taught by Richardson et al as the hinge allows for device transportation and a better fit to the user’s face (Richardson col 1 ln 10-15, col 2 ln 20-35).
With respect to claim 18, Anstey/Kayerod/Richardson discloses The eye shield according to claim 16, further comprising an inverted U- shaped indentation defined in the substantially bottom end of the cover portion at the mid region (Anstey, U-shaped shown in Fig 2); wherein the indentation is adapted to receive a part of the bridge of the patient's nose therein (Anstey, U-shaped shown in Fig 2 capable for the nose); wherein the substantially top end of the cover portion is located a distance away from the indentation (Anstey Fig 2); and wherein the one or more lines of weakness extend between the indentation and the substantially top end (Richardson Fig 1, lines of weakness 6 shown as claimed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Anstey/Kayerod/Richardson to have a hinge at the location taught by Richardson et al as the hinge allows for device transportation and a better fit to the user’s face (Richardson col 1 ln 10-15, col 2 ln 20-35).
With respect to claim 20, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1, wherein the cover plate has a width measured from a left side of the cover plate to a right side thereof (Anstey Fig 2); and the cover plate has a height measured from the substantially top end of the cover plate to the substantially bottom end thereof (Anstey Fig 2); and wherein the cover plate is sufficiently flexible enough to be bent or flexed along the width of the cover plate and along a height of the cover plate (Anstey col 2 ln 30-40).
With respect to claim 21, Anstey/Kayerod/Richardson discloses They eye shield according to claim 16, wherein a region of the base located adjacent the hinge member is selectively compressible to conform to the bridge of the patient/s nose (Richardson col 2 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Anstey/Kayerod/Richardson to have a hinge at the location taught by Richardson et al as the hinge allows for device transportation and a better fit to the user’s face (Richardson col 1 ln 10-15, col 2 ln 20-35).

Claims 4-6, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey/Kayerod/Richardson as applied to claim 4 above, and further in view of Cousins (US 2012/0174930).
With respect to claim 4, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1.
Anstey/Kayerod/Richardson is silent on wherein the integral hinge member defines a plurality of holes that extend therethrough.
Cousins teaches an analogous integral hinge member (Fig 14) wherein the integral hinge member defines a plurality of holes that extend therethrough ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge detailed in Anstey/Kayerod/Richardson to be a series of slots taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).
With respect to claim 5, Anstey/Kayerod/Richardson/Cousins discloses The eye shield according to claim 4, wherein said plurality of holes are uniform in size and shape, or the plurality of holes are dissimilar in size and shape (Cousins [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge detailed in Anstey/Kayerod/Richardson/Cousins to be a series of slots taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).
With respect to claim 6, Anstey/Kayerod/Richardson/Cousins discloses The eye shield according to claim 4.
Anstey/Kayerod/Richardson/Cousins is silent on wherein the resiliently deformable base includes a plurality of holes therein that corresponding in position, shape and size to said holes in the cover plate.  
Cousins further teaches an analogous layering of members each having integral hinge members  (Fig 14, Fig 12) wherein the integral hinge member defines a plurality of holes that extend therethrough ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base of Anstey/Kayerod/Richardson/Cousins to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).
With respect to claim 19, Anstey/Kayerod/Richardson/Cousins The eye shield according to claim 4, wherein the plurality of holes comprise one or more lines of weakness defined in the hinge member and wherein the cover portion bends or flexes about the one or more lines of weakness (Cousins [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base of Anstey/Kayerod/Richardson/Cousins to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).
With respect to claim 22, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1.
Anstey/Kayerod/Richardson is silent on further including a plurality of ridges extending along the front of the cover plate; and wherein the ridges of the plurality of ridges are longitudinally spaced-apart from one another and extend generally perpendicular to a longitudinal axis of the eye shield.
Cousins teaches an analogous layering of hinging members, the hinge of each member being a plurality of grooves and a plurality of ridges in between each groove extending along the front of the cover plate (Fig 6, [0037]); and wherein the ridges of the plurality of ridges are longitudinally spaced-apart from one another (Fig 6, grooves shown to be spaced apart longitudinally as they extend along a lateral axis) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base of Anstey/Kayerod/Richardson/Cousins to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).
With respect to claim 23, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1.
Anstey/Kayerof/Richardson is silent on further including a plurality of grooves extending along the front of the cover plate, wherein the grooves of the plurality of grooves are longitudinally spaced-apart from one another and extend generally perpendicular to a longitudinal axis of the eye shield.
Cousins teaches an analogous layering of hinging members, the hinge of each member being a plurality of grooves extending along the front of the device (Fig 6, [0037]), wherein the grooves of the plurality of grooves are longitudinally spaced-apart from one another and extend generally perpendicular to a longitudinal axis of the eye shield (Fig 6, groves shown spaced apart and longitudinally extending perpendicular to the longest axis of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base hinge of Anstey/Kayerod/Richardson to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).
With respect to claim 24, Anstey/Kayerod/Richardson/Cousins discloses The eye shield according to claim 23, wherein the plurality of grooves is provided towards a first outer edge of the cover plate and towards a second outer edge of the cover plate (Cousins Fig 6, grooves shown to extend from one longitudinal device edge to the other longitudinal device edge), and the plurality of grooves is adapted to permit greater flexing at the first and second outer edges of the cover plate adjacent the temples of the patient (Cousins Fig 6, grooves allow for greater flexing of the outer longitudinal edges at the location of the grooves, grooves can be interpreted as adjacent the temples if they are on the face in .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base hinge of Anstey/Kayerod/Richardson to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to a channel and can more easily be controlled (Cousins [0037]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anstey/Kayerod/Richardson as applied to claim 1 above, and further in view of Williams (US 5016999).
With respect to claim 12, Anstey/Kayerod/Richardson discloses The eye shield according to claim 1.
Anstey/Kayerod/Richardson is silent on wherein the transparent cover plate includes vent holes extending therethrough.
Williams teaches an analogous eye cover with vent holes 42 extending therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Anstey/Kayerod/Richardson to have the holes as taught by Williams in order to decrease perspiration within the lens (Williams col 2 ln 60-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786